Citation Nr: 1312598	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  03-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a skin disorder other than chloracne. 

2.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disorder. 

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an increased rating for Posttraumatic Stress Disorder (PTSD), currently evaluated as 50 percent disabling.

5.  Entitlement to an increased rating for a bilateral hydrocele, evaluated noncompensable and as 10 percent disabling from February 7, 2012.

6.  Entitlement to a compensable rating for back scarring.

7.  Entitlement to an increased rating for chloracne, evaluated as 10 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

9.  Entitlement to an effective date earlier than February 16, 2001, for the grant of service connection for chloracne.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had military service from June 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the Veteran's claims for whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a skin disorder other than chloracne as well as entitlement to service connection for a skin disorder and a back disability were remanded in an October 2006 Board decision.  An October 2008 Board decision denied the claims.  

The Veteran appealed the Board's October 2008 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an Order dated October 2012, the Court granted a joint motion of the parties and remanded the claims for action in compliance with the joint motion of the parties.

The Board notes that the Veteran's attorney withdrew his representation in May 2011.  There is no valid VA Form 21-22 contained in the Veteran's claims file.  Thus, the Veteran is unrepresented in the matters currently before the Board.

The issues of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a skin disorder other than chloracne; entitlement to service connection for hypertension and a back disability; increased ratings for PTSD, chloracne, a bilateral hydrocele, back scarring as well as TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a skin condition, including consideration of inflammatory and comedonal acne of the face, back and chest was denied in a rating decision in August 1984.  There is no record of a notice of disagreement to this decision.
2.  In December 1994, the RO denied reopening a claim for service connection for a skin condition.  A March 1995 statement of the case continued the denial of service connection for a skin condition, specifically indicating that the Veteran did not have a diagnosis of chloracne.  Although notified of that determination and of his appellate rights, the Veteran did not initiate a substantive appeal.

3.  Service connection for a skin condition was denied in a rating decision in March 1995, coinciding with the March 1995 statement of the case.  There is no record of a notice of disagreement to this decision.

4.  The Veteran claimed service connection for a sarcoma in September 1996.  The Veteran's claim was denied in a January 1997 rating decision as there was no evidence of a current sarcoma disability.

5.  No further claim for service connection for chloracne (or any type of skin condition) was received until February 16, 2001.

6.  In April 2007, pursuant to a Board decision, the RO granted service connection for chloracne and awarded a compensable rating of 10 percent, effective from February 16, 2001, the date of the receipt of the Veteran's claim for such disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 16, 2001, for the grant of service connection for chloracne are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The United States Court of Appeals for Veterans Claims (Court), has held that VA's duties to notify and assist are not applicable to cases, such as this one, involving an earlier effective date claim in which the law, rather than the evidence, is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.  In an original claim for service connection, the date that supporting evidence is received is irrelevant when considering the effective date of the award.  McGrath v. Gober, 14 Vet. App. 28 (2000). 

With exceptions not herein applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5108, 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2012).

Review of the record indicates that, a claim for service connection for a skin condition, including consideration of inflammatory and comedonal acne of the face, back and chest was denied in a rating decision in August 1984.  There is no record of a notice of disagreement to this decision.
In December 1994, the RO denied reopening a claim for service connection for a skin condition.  A March 1995 statement of the case continued the denial of service connection for a skin condition, specifically indicating that the Veteran did not have a diagnosis of chloracne.  Although notified of that determination and of his appellate rights, the Veteran did not initiate a substantive appeal.

Service connection for a skin condition was denied in a rating decision in March 1995, coinciding with the March 1995 statement of the case.  It's unclear why RO personnel chose to promulgate both a rating decision and a statement of the case on the same issue during the same month.  There is no record of a notice of disagreement to this decision or a substantive appeal and no further evidence was submitted within one year of the March 1995 statement of the case and rating decision.  The March 1995 continued denial of reopening of the Veteran's claim for service connection for a skin condition became final.  38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. §§ 20.302, 20.1103 (2012).

The Veteran claimed service connection for a sarcoma in September 1996.  The Veteran's claim was denied in a January 1997 rating decision as there was no evidence of a current sarcoma disability.  There is no notice of disagreement of record to this denial.

Significantly, no further claim for service connection for chloracne (or any type of skin condition) was received until February 16, 2001.  In April 2007, pursuant to a Board decision, the RO granted service connection for chloracne and awarded a compensable rating of 10 percent, effective from February 16, 2001, the date of the receipt of the Veteran's claim for such disability.

Under applicable law, as outlined above, the effective date of the subsequent award of service connection for the Veteran's chloracne can be no earlier than February 16, 2001, no matter how his claim is construed (as being for chloracne or other skin condition).  See 38 U.S.C.A. § 5110(a) (West 2002) & 38 C.F.R. § 3.400(q)(1)(ii) (2012) (any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application).  As the RO has assigned an effective date of February 16, 2001, for the grant of service connection for chloracne, the Veteran's claim for an earlier effective date must be denied.

Pertinent law and regulations clearly state that the effective date for any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5108, 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2012).  Based on the evidence of record, as well as the appropriate laws and regulations, the Board must conclude that an effective date earlier than February 16, 2001, for the grant of service connection for chloracne is not warranted.


ORDER

Entitlement to an effective date earlier than February 16, 2001, for the grant of service connection for chloracne is denied.



REMAND

The Board finds that there is a further VA duty to assist the veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Board notes initially that VA treatment records were added to the Veteran's virtual file in October 2012.  These records were considered by the October 2012 statement of the case.  Very unfortunately, whoever added the record populated the document with language from the RO adjudication, rather than treatment records dating December 15, 2008 to October 10, 2012 from CAPRI as apparently intended.  The Joint Remand additionally questioned whether the most recent VA treatment records were associated with the claims file, specifically records since June 2003.  Thus, the Board finds that remand is necessary for the association of updated VA treatment records.  

The Veteran received a VA examination in November 2007.  At that time, he was noted to have been diagnosed with hepatitis C in 2000.  The examiner could find no viral load in the claims file, but the Veteran had normal liver transaminases and normal liver ultrasound without cirrhosis.  He was asymptomatic in regard to his hepatitis, and he has never required a liver biopsy.  He reported that his only risk factor that he was aware of, other than heterosexual intercourse, was a left forearm tattoo.  He had never had a blood transfusion, and reported never using illicit or intravenous drugs.  The Veteran was diagnosed with chronic Hepatitis C, asymptomatic without evidence of liver damage.  

The Joint Remand indicates that an additional opinion concerning the Veteran's  hepatitis C should be obtained.  Apparently, the November 2007 examiner indicated that the Veteran had no in-service risk factors for hepatitis C.  However, the separation examination noted tattoos which were not indicated on the induction examination.  Additionally, the Veteran's treatment records indicate periods of alcohol abuse.  Specifically, a March 1980 private treatment note indicates, "a history of massive ETOH intake."  (Emphasis in original)  The private physician indicated the Veteran had evidence of severe toxic effects of alcohol abuse.  Thus, the RO/AMC should obtain an opinion from a specialist concerning whether the Veteran's hepatitis C is related to service (specifically an in-service tattoo) or is related to other risk factors such as his documented alcohol abuse.  The Board additionally notes that there is no record of the Veteran returning a hepatitis C risk factor questionnaire.  Such should be supplied to the Veteran on remand.

Concerning the Veteran's claim for service connection for heart disease, the Board points out that the Veteran's service treatment records show no complaints of, diagnosis of, or treatment for, hypertension. An August 1968 report of separation examination found the Veteran to have a blood pressure reading of 110/74, a normal finding.  Several records from the 1970s and 80s show normal readings, including 136/90 in 1977, and 120/80 and 142/88 in 1984.  There is no evidence of record showing hypertension dated any earlier than a September 1993 VA examination, which shows multiple blood pressure readings of 150/100.  The Veteran was diagnosed with mild hypertension at that time. 

A March 2002 report of VA examination noted that the Veteran reported that he was on medication for hypertension.  His blood pressure reading was 170/118.  The Veteran was diagnosed with hypertension. 

The Board notes a September 2005 letter from a physician who indicates that there is a "distinct possibility" that the Veteran's hypertension was absolutely service connected.  However, the Board finds the wording of this opinion somewhat speculative, as it indicates a possibility, and not a probability.  The Board also notes that this opinion appears to be based solely on this Psychiatrist's treatment of the Veteran for the past year only, and on a copy of the Veteran's VA examination report from 1993, not on the entirety of the evidence of record. 

The Veteran was afforded a VA examination in November 2007.   He felt that a review of the evidence did not show that the Veteran was diagnosed with hypertension until approximately 2000, and had never been hospitalized for hypertension.  The Veteran had never had a heart attack or stroke, and had no chest pain or shortness of breath.  His blood pressure reading during examination was 160/100 twice, and 150/95 once, and his heart was of a regular rate and rhythm with no murmurs.  The Veteran was diagnosed with hypertension, not related to PTSD. The examiner indicated that while it is well known that stress can transiently elevate blood pressure in all individuals, this was a normal response to catecholamine release and such temporary elevation does not aggravate or cause the underlying condition of hypertension. 

The Joint Remand indicated that the November 2007 examination report was conclusary in the discussion concerning whether the Veteran's hypertension is secondary to or aggravated by his PTSD.  Thus, the RO/AMC should obtain and opinion concerning whether the Veteran's hypertension is related to his service-connected PTSD.

Concerning the Veteran's claim for an increased rating for PTSD, the Board notes that the Social Security Records associated with the claims file contains statements dated August 2004 and January 2005 from two VA physicians that the Veteran is unemployable due to his psychiatric condition.  The most recent VA examination report dated October 2012 indicates that the Veteran is not unemployable due to his service-connected PTSD.  However, the most recent examination report was authored by an Internal Medicine Physician rather than a Psychiatrist or Psychologist.  As records indicating the Veteran is unemployable due to his psychiatric condition were not authored during the relevant period of the Veteran's increased rating claim and the most recent opinion was not authored by a qualified examiner (for psychiatric purposes), the Veteran should be afforded an additional psychiatric examination with an opinion concerning his current employability.

The Board additionally notes that the Veteran should be afforded a general VA medical examination to determine unemployability if determined by the AMC/RO.  Instances in which the Veteran should be afforded an additional examination include, but are not limited to, if he is service-connected for additional disabilities prior to the recertification of issues to the Board.

As for the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder other than chloracne, the Board finds that while the VCAA notice letters advised the Veteran of the evidence necessary to substantiate the claim on a de novo basis, it did not advise him of the evidence necessary to substantiate his claim in the context of new and material evidence.  The Court indicates in the Joint Remand that notice under Kent was not sufficient.  The Board reiterates that since the Veteran's claim to reopen the claim for a skin disorder other than chloracne was filed in February 2001, it is governed by the version of 38 C.F.R. § 3.156  in effect prior to August 2001.  The December 2006 letter sent by the AMC did not contain the relevant (old) regulations.  Thus,  the RO/AMC must furnish the Veteran with a new notice letter pursuant to the VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006), identifying the evidence necessary to substantiate the Veteran's new and material evidence claim under the previous version of 38 C.F.R. § 3.156  (2001), and the respective obligations of VA and the Veteran in obtaining that evidence. 

Because the Veteran's claim for service connection and increased ratings, in part, could change his disability rating, the Board has determined that these issues are inextricably intertwined with the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, the claim for TDIU is deferred.

The Board's October 2006 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  However, the Board's remand orders were not complied with.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the claim to reopen the claim for service connection for a skin disorder other than chloracne.  The notice should address what evidence would be necessary to substantiate that element or elements required to establish service connection for a skin condition other than chloracne, that were found insufficient in the previous denials, as outlined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the letter should indicate that the Veteran's claim was most recently denied (in March 1995) as there was no nexus between a current skin condition and active service or any incident of service to include Agent Orange exposure.  The letter should also reflect the old version of 38 C.F.R. § 3.156 that new and material evidence is evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  The letter should also indicate the respective obligations of VA and the Veteran in obtaining that evidence. 

2.  Provide the Veteran with a hepatitis questionnaire to determine his risk factors.

3.  Obtain and associated with the (virtual) claims file all VA treatment records dating from June 2003 which have not already been associated.

4.  The Veteran should be furnished with an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand should be made available to and be reviewed by the examiner in connection with the examination, and its receipt and review should be acknowledged by the examiner in the examination report.  Examination should include any tests and studies that are deemed necessary for an accurate assessment, and the results of any testing should be reviewed prior to completion of the report.  The examiner should state whether it is at least as likely as not that the Veteran's hypertension is related to his active service or any incident of active service.  Additionally, the examiner should opine as to whether the hypertension is aggravated (permanent worsening of the underlying disability beyond natural progress) by his service-connected PTSD.  If so, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

5.  Obtain a VA medical opinion by a specialist in liver disorders or infectious disease specialist in order to determine the likely etiology of the Veteran's hepatitis C based on an in-service risk factor of a tattoo versus post service risk factors such as alcohol abuse.  Following review of the claims file, the examiner should indicate whether it is more likely, less likely, or at least as likely as not that the Veteran contracted hepatitis C in service.  (The term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.)  If the examiner cannot render an opinion without resorting to speculation, it should be so stated.

6.  Schedule a VA psychiatric examination for the Veteran to determine the current severity of his PTSD. The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All symptomatology should be described in detail.  The examiner should also provide a Global Assessment of Functioning score for the Veteran's PTSD.

The examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected psychiatric disability alone, without reference to any non-service connected disabilities, prevent him from maintaining substantially gainful employment.

A rationale for all opinions should be provided.

7.  The Veteran should additionally be afforded a general VA examination to determine unemployability, if necessary as determined by the RO/AMC.

8.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


